Dismissed and Memorandum Opinion filed December 6, 2007







Dismissed
and Memorandum Opinion filed December 6, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00529-CV
____________
 
MAVIS BREWSTER, INDIVIDUAL D/B/A PRECISE HOME HEALTH,
INC., Appellant
 
V.
 
9555 WEST BELT, L.P., Appellee
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-22146
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 27, 2007.  On November 26, 2007, appellant
filed a motion to dismiss the appeal because she no longer desires to pursue
the appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM




Judgment rendered and Memorandum Opinion filed
December 6, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.